NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

         UNDERWOOD LIVESTOCK, INC.,
              Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5072
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 05-CV-162, Judge Mary Ellen Coster
Williams.
              __________________________

               Decided: March 31, 2011
              __________________________

    MARTIN G. CROWLEY, American Legal Services, of
Fallon, Nevada, for defendant-appellee.

    KURT G. KASTORF, Attorney, Environment & Natural
Resources Division, United States Department of Justice,
of Washington, DC, for defendant-appellee. With him on
the brief were IGNACIA S. MORENO, Assistant Attorney
General, and KATHERINE J. BARTON, Attorney.
              __________________________
2                               UNDERWOOD LIVESTOCK v. US

    Before GAJARSA, LINN, and MOORE, Circuit Judges.
PER CURIAM.
    Underwood Livestock, Inc. (“Underwood”) appeals
from a final decision of the United States Court of Federal
Claims (“Claims Court”) granting the United States
government’s motion for summary judgment. Underwood
Livestock, Inc. v. United States, 89 Fed. Cl. 287 (2009).
The Claims Court found that Underwood failed to estab-
lish possession of a property right that entitled its prede-
cessors-in-interest to build a tire dam structure on federal
land. Because Underwood’s predecessors-in-interest had
previously litigated this issue, the Claims Court con-
cluded that Underwood was precluded from relitigating
this same issue. Because Underwood was unable to
establish a property interest, its takings claim failed. For
the reasons discussed below, this court affirms.
                       BACKGROUND
     In 1998, Dalton Wilson, the president, sole employee,
sole shareholder, and predecessor-in-interest of Under-
wood, erected a large tire dam structure on federal land.
Wilson used “an old military four-by-four” to haul nine-
teen heavy equipment tires and then “took a 933 [CAT]
loader, crawler loader in there with a front-end bucket on
it and back grippers on it . . . [and] installed the dam.”
This dam structure was approximately 69 feet in length
and nearly impounded water flowing through Underwood
Canyon in Nevada. Underwood Canyon is situated within
the Simpson Park Wilderness Study Area. Wilson and
Bowman, 156 IBLA 89, 90 n.3 (IBLA Dec. 14, 2001). The
Bureau of Land Management (“the Bureau”) discovered
the dam structure after the Nevada Department of Wild-
life reported seeing a bulldozer in the canyon. Id. at 90.
The Bureau then instructed Wilson to remove the dam.
When Wilson refused, the Bureau issued a decision that
Wilson had trespassed on federal land in violation of the
UNDERWOOD LIVESTOCK v. US                             3
Federal Land Policy and Management Act, as amended,
43 U.S.C. §§ 1701-85 (1994) (“the Land Act”).
    Wilson appealed to the Interior Board of Land Ap-
peals (“the Interior Board”), claiming that he had inher-
ited a pre-existing right-of-way that allowed him to
construct the dam structure. Wilson, 156 IBLA at 89-90.
Wilson also filed suit in the United States District Court
for the District of Nevada alleging causes of action under
the Land Act, Quiet Title Act, and Fifth and Fourteenth
Amendments of the U.S. Constitution. See Complaint,
Bowman and Wilson v. Babbitt, No. 00-cv-506-HDM-RAM
(D. Nev. Sept. 29, 2000). In December 2001, while the
district court proceeding was pending, the Interior Board
issued its decision upholding the decision of the Bureau.
Wilson, 156 IBLA at 89. The Interior Board found that
Wilson’s predecessors-in-interest possessed state water
rights to divert 0.323 cubic feet per second of surface
waters of the Canyon during certain times of the year. Id.
at 91. Despite possessing state water rights, however, the
Interior Board ruled that under the Land Act, Wilson was
required to obtain appropriate authorization for the
construction and maintenance of the dam structure. Id.
Because no right-of-way had been authorized, the Interior
Board concluded that Wilson was liable for trespass
damages. Id. at 99. Subsequently, the Bureau removed
the tires comprising the dam and sent a letter to Wilson
demanding payment of costs for dam removal and site
rehabilitation.
    Once the Interior Board issued its decision, the
United States filed a motion for summary judgment in the
district court action. See United States’ Motion for Sum-
mary Judgment, Bowman and Wilson v. Babbitt, No. 00-
cv-506-HDM-RAM (D. Nev. June 14, 2002). In this mo-
tion, the government sought summary judgment of Wil-
son’s case under the Administrative Procedure Act
(“APA”). Id. at 15-16. The district court subsequently
granted the government’s motion for summary judgment,
4                               UNDERWOOD LIVESTOCK v. US

Bowman and Wilson v. Babbitt, No. 00-cv-506-HDM-RAM
(D. Nev. Aug. 29, 2003). Wilson did not appeal.
    On January 21, 2005, Underwood filed this case in the
Claims Court, alleging that the Bureau’s decision to
dismantle the dam structure and bar Underwood’s access
to the site constituted a taking of real and personal prop-
erty without just compensation, in violation of the Fifth
Amendment. On November 29, 2007, the Claims Court
held that in light of the Interior Board’s decision, Under-
wood could not establish that it possessed a cognizable
property interest in the right-of-way. Underwood Live-
stock, Inc. v. United States, 79 Fed. Cl. 486 (2007). In-
deed, the Interior Board expressly determined that
Underwood’s predecessors-in-interest did not possess a
right-of-way and hence did not have any property interest
in the trespassing dam structure. The Claims Court
determined that it lacked jurisdiction to review the judg-
ments of the Interior Board, explaining that Congress
instead vested the district courts with the authority to
review the decisions of the Interior Board under the
Administrative Procedure Act, 5 U.S.C. §§ 701-06. Id. at
490. Rather than dismiss Underwood’s complaint, how-
ever, the Claims Court stayed the case to permit Under-
wood’s predecessors-in-interest to challenge the Interior
Board’s decision in the United States District Court for
the District of Nevada. Id. at 499-500. Underwood’s
predecessors-in-interest, Wilson and Bowman, then
sought judicial review of the Interior Board’s decision, but
were ultimately unsuccessful. Transcript of Record at 14,
Wilson and Bowman v. U.S. Dep’t of Interior, No. 07-cv-
612 (D. Nev. Oct. 30, 2008), ECF No. 26.
    On February 2, 2009, the Claims Court lifted the stay
and the parties filed cross-motions for summary judg-
ment. The Claims Court determined that because Un-
derwood’s predecessors-in-interest were unsuccessful in
challenging the Interior Board’s decision, it remained a
bar to Underwood’s takings claim. Underwood, 89 Fed.
UNDERWOOD LIVESTOCK v. US                               5
Cl. at 299. Because the Interior Board ruled that Un-
derwood’s predecessors-in-interest lacked a cognizable
property interest in a right-of-way that would have pro-
vided a basis for construction of the dam structure, Un-
derwood was barred by issue preclusion from relitigating
that issue. Id. at 302. Thus, absent a property interest,
the Claims Court concluded that Underwood’s takings
claim failed and granted the government’s motion for
summary judgment. Id. Underwood timely appealed,
and this court has jurisdiction under 28 U.S.C.
§ 1295(a)(3).
                       DISCUSSION
    On appeal, Underwood raises eight issues: (1)
whether Underwood has a right to maintain the dam
structure; (2) whether the government violated Under-
wood’s procedural due process rights under the Fifth
Amendment; (3) whether the Interior Board possesses
subject matter jurisdiction to hear issues relating to water
rights; (4) whether the government violated Brady v.
Maryland, 373 U.S. 83 (1963), by concealing a state
engineer’s ruling; (5) whether the Interior Board decision
was contrary to law; (6) whether the Claims Court was
bound by res judicata in finding Underwood was bound by
the Interior Board decision; (7) whether the federal gov-
ernment possesses police powers in the state of Nevada to
interfere with Underwood’s rights; and (8) whether the
interference with Underwood’s rights was a violation of
state and federal law.
    Notably, Underwood does not challenge the Claims
Court’s grant of summary judgment or the Claims Court’s
decision on issue preclusion.
I. Attempts to Relitigate Underwood’s Property Interest
    The decision of the Interior Board, finding that Un-
derwood’s predecessors-in-interest lacked a valid right-of-
way and that the dam structure was therefore erected in
trespass, is not subject to review in the Claims Court or
6                               UNDERWOOD LIVESTOCK v. US

this court. Although the Claims Court has jurisdiction
over Underwood’s takings claim, that claim fails unless
Underwood can demonstrate it possessed a valid property
interest, i.e., a right-of-way to construct the (now de-
stroyed) dam structure on federal land. The Claims Court
determined Underwood was barred by issue preclusion,
and Underwood has not challenged that legal determina-
tion on appeal. Indeed, Underwood declares that “the
issue of whether . . . Underwood . . . [is] bound by the
judgment is not what is before this United States Appeals
Court [sic] for the Federal Circuit.” Reply Br. 15. To the
contrary, that was the determinative issue before the
Claims Court and is the sole issue before this court.
    Underwood argues that it does not seek to relitigate
any issue, but instead asks this court to “look at the facts
of the case and to apply the law as intended by Congress.”
Reply Br. 1. Underwood’s inconsistent contentions not-
withstanding, five of Underwood’s asserted issues (issues
one, five, six, seven, and eight) seek to relitigate the
Interior Board’s decision. This court will briefly address
why Underwood is bound by issue preclusion and then
will address Underwood’s attempts at relitigation.
                    A. Issue Preclusion
     “[A] judgment on the merits in a first suit precludes
relitigation in a second suit of issues actually litigated
and determined in the first suit.” In re Freeman, 30 F.3d
1459, 1465 (Fed. Cir. 1994). The Supreme Court has
recognized the applicability of issue preclusion to findings
in administrative proceedings where the administrative
body was “acting in a judicial capacity and resolves dis-
puted issues of fact properly before it which the parties
have had an adequate opportunity to litigate.” United
States v. Utah Constr. & Mining Co., 384 U.S. 394, 422
(1966). The Claims Court has, on numerous occasions,
afforded Interior Board decisions issue preclusive effects.
See, e.g., Klump v. United States, 38 Fed. Cl. 243 (1997).
UNDERWOOD LIVESTOCK v. US                                   7
As this court has made clear, a party is barred from
relitigating an issue if:
     (1) the issue is identical to one decided in the
     first action; (2) the issue was actually litigated
     in the first action; (3) resolution of the issue was
     essential to a final judgment in the first action;
     and (4) the party against whom estoppel is in-
     voked had a full and fair opportunity to litigate
     the issue in the first action.
Innovad Inc. v. Microsoft Corp., 260 F.3d 1326, 1334 (Fed.
Cir. 2001).
     Here, the issue underlying Underwood’s takings claim
is whether Underwood possessed a cognizable property
interest in the dam structure. This, in turn, hinges upon
whether Underwood’s predecessors-in-interest possessed
a valid right-of-way entitling them to build the dam
structure on federal land. This precise issue was actually
litigated and adjudicated before the Interior Board. The
Interior Board determined that Underwood’s predeces-
sors-in-interest lacked a valid right-of-way. Wilson, 156
IBLA at 98-99. This issue was essential to the Interior
Board’s decision because it served as the basis for its
conclusion that Underwood’s predecessors-in-interest
trespassed on public lands by building the dam structure.
Id.
    Although Underwood itself was arguably not a party
to the Interior Board decision, the Supreme Court has
articulated six categories where nonparty issue preclusion
applies. Taylor v. Sturgell, 128 S. Ct. 2161, 2172 (2008).
Here, the facts underlying the applicability of at least one
of those exceptions are undisputed. “[N]onparty preclu-
sion may be justified based on a variety of pre-existing
substantive legal relationships between the person to be
bound and a party to the judgment.” Id. (citations and
quotations omitted). One such qualifying relationship is
that of preceding and succeeding owners of property. Id.
8                               UNDERWOOD LIVESTOCK v. US

Because Underwood’s predecessors-in-interest were
parties to the Interior Board’s decision, Underwood is
bound by the resolution of this issue and cannot relitigate
this issue.
    Underwood argues that the Claims Court was “collat-
erally estopped under the doctrine of res judicata and
issue preclusion in claiming Underwood . . . was a party
and is bound to the decision of the Interior Board.” Appel-
lant’s Br. 21. In advancing this argument, Underwood
cites a number of allegedly conflicting cases and simply
concludes that “[a]ll the before mentioned cases create[] a
finality that is final and arises in the context of statutes
providing for appellate review of ‘final Decisions’ and
invokes the doctrine of res judicata and collateral estop-
pel.” Id. at 22. Underwood’s challenge to the application
of issue preclusion here is based on its contention that
Underwood was not a party to the Interior Board proceed-
ing. But that argument is entirely misplaced as the
Claims Court did not find that Underwood was, in fact, a
party to the Interior Board proceeding. Instead, it relied
upon the Supreme Court’s acceptance of nonparty issue
preclusion against successors-in-interest. By focusing on
the wrong issue, Underwood fails to explain why the
exception actually relied upon by the Claims Court should
not apply here. At bottom, Underwood is precluded from
asserting any property interest in the dam structure.
                 B. Attempts to Relitigate
     Underwood argues it had a right to maintain the dam
structure, the Interior Board’s decision was contrary to
law, the federal government lacked authority to interfere
with the dam structure, and the government’s interfer-
ence with Underwood’s dam structure was a violation of
state and federal law. Each of these issues seeks to
relitigate whether Underwood’s predecessors-in-interest
possessed a valid right-of-way and thus whether Under-
wood possessed a valid property interest in the dam
UNDERWOOD LIVESTOCK v. US                                9
structure. As explained above, Underwood is precluded
from relitigating this issue.
                   II. Remaining Issues
    Underwood raises three additional issues: (1) whether
Underwood’s procedural due process rights were violated;
(2) whether the Interior Board possesses subject matter
jurisdiction to hear issues relating to water rights; and (3)
whether the government committed a Brady violation.
The government argues that each of these issues is frivo-
lous. Each issue is addressed in turn.
    Underwood argues its procedural due process rights
were violated by the alleged lack of notice of the Bureau
proceeding. First, this court lacks jurisdiction to adjudi-
cate constitutional claims that do not provide for the
payment of money damages. Joshua v. United States, 17
F.3d 378, 379-80 (Fed. Cir. 1994). Even if we had juris-
diction, the factual basis for Underwood’s argument is
undercut by its own complaint, which sets out in some
detail the correspondence between Underwood and the
Bureau prior to the Bureau initiating action against
Underwood.      Moreover, Underwood’s president, sole
employee, and sole shareholder previously challenged the
Bureau decision on precisely this ground before the Inte-
rior Board and twice before the United States District
Court for the District of Nevada. For support that this
court can review decisions of the Interior Board, Under-
wood cites 5 U.S.C. § 7703(c), titled “Judicial review of
decisions of the Merit Systems Protection Board.” Appel-
lant’s Br. 6. Underwood’s statement of statutory author-
ity concerning our jurisdiction is incorrect. The Merit
Systems Protection Board is not the Interior Board. This
court, just as the Claims Court, is a court of limited
jurisdiction and lacks jurisdiction to review decisions of
the Interior Board. To the extent Underwood is seeking
review of the decisions of the Bureau or the district court
in this case, Underwood sets forth no basis for jurisdiction
of the Claims Court or this court over such matters, and
10                             UNDERWOOD LIVESTOCK v. US

indeed no such basis exists. See, e.g., Vereda, Ltda. v.
United States, 271 F.3d 1367, 1375 (Fed. Cir. 2001) (stat-
ing the Claims Court “does not have jurisdiction to review
the decisions of district courts” and “cannot entertain a
taking[s] claim that requires the court to ‘scrutinize the
actions of’ another tribunal.” (citations omitted)). Under-
wood’s argument lacks merit.
    Underwood next challenges the subject matter juris-
diction of the Interior Board to adjudicate water rights.
First, whether the Interior Board can adjudicate water
rights is irrelevant to this action because the Interior
Board did not invalidate any water rights. In fact, the
Interior Board assumed that Underwood’s predecessors-
in-interest held a valid state water right. Wilson, 156
IBLA at 90-91. The Interior Board then explained that it
did not follow from this water right that Underwood’s
predecessors-in-interest held a right-of-way to construct a
tire dam structure on federal land. Id. at 95. Under-
wood’s argument lacks merit.
    Underwood next argues that the United States com-
mitted a Brady violation by concealing a Nevada State
Engineer’s ruling affirming the existence of Underwood’s
water rights. Underwood fails to explain how the federal
government “concealed” this ruling when Underwood
discovered the ruling by simply visiting the state engi-
neer’s office. Nor could this “concealment” violate Brady
because the Nevada State Engineer’s ruling is not excul-
patory evidence in a criminal proceeding. See Brady, 373
U.S. at 87. Underwood’s argument lacks merit.
    Finally, in addition to the irrational and misplaced
arguments addressed above, Underwood advances many
more. For example, Underwood’s reply brief spends two
unnecessary pages urging this court to take mandatory
judicial notice of a laundry list of items ranging from the
Constitution of the United States to “all Acts of Congress”
to “the Common Law Maxim of ‘First in Time is First in
Right.’” Reply Br. 18-19. Additionally, in Underwood’s
UNDERWOOD LIVESTOCK v. US                              11
opening brief, Underwood states, “[i]f the government in
and through their employee’s [sic] both in the executive
and judicial branches had read the Act from the Statutes
at Large and not from their manuals or from the Code,
they would have spared Underwood Livestock Inc. the
violations of its constitutionally protected, Fifth Amend-
ment Rights.” Appellant’s Br. 18. Underwood’s diatribe
continues, “[t]he Code is only prima facie evidence of the
law and pursuant to Title 1 (which has been enacted into
positive law) § 204(a), Title 43 has not been enacted into
positive law and the only law is the United States Stat-
utes at Large.” Id. at 19. Underwood fails to explain how
any of this relates to or has any bearing on its case.
                       CONCLUSION
    The Claims Court determined that Underwood was
barred by issue preclusion from asserting any property
interest in the destroyed dam structure. Underwood, on
appeal, has not attempted to challenge that determina-
tion and instead has sought both to relitigate the Interior
Board’s decision and to raise additional issues completely
lacking in merit. For the foregoing reasons, the decision
of the Claims Court is affirmed.
                      AFFIRMED